EX-99.h.1.i AMENDMENT NO. 2 TO SCHEDULE A DELAWARE GROUP FOUNDATION FUNDS® SHAREHOLDER SERVICES AGREEMENT APPLICABLE SERIES AMENDED AS OF OCTOBER 20, 2009 Delaware Foundation® Moderate Allocation Fund Effective as of May 1, 2002 Delaware Foundation®Growth Allocation Fund Effective as of May 1, 2002 Delaware Foundation® Conservative Allocation Fund Effective as of May 1, 2002 Delaware Foundation® Equity Fund Effective as of August 14, 2009 AGREED AND ACCEPTED: DELAWARE SERVICE COMPANY, INC. DELAWARE GROUP FOUNDATION FUNDS for its series set forth in this Schedule A By: /s/ Douglas L. Anderson By: /s/ Patrick P. Coyne Name: Douglas L. Anderson Name: Patrick P. Coyne Title: Senior Vice President Title: Chairman/President/Chief Executive Officer
